Title: From John Adams to James McHenry, 9 January 1800
From: Adams, John
To: McHenry, James



Jan. 9 1800

The President requests the Secretary at War to have an Extract made from the Precis des Evenemens militaires, translated into our Language and printed, which of all those Parts which relate to the House Artillery, and to consider whether this System cannot be introduced into our military System and especially into a Militia Law or Volunteer Corps’s. When printed in Sufficient Numbers, the public Attention will be turned to the Subject and our Officers may be furnished with Copies.
